Citation Nr: 1645120	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  15-10 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to service connection for a right eye disability, to include glaucoma.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from April 1948 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The case was subsequently transferred to Atlanta, Georgia, which has jurisdiction. 

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by Level V hearing acuity at worst in the right ear and Level III hearing acuity at worst in the left ear.

2.  The Veteran's right eye disability is etiologically related to an in-service injury.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for service connection for a right eye disability, to include glaucoma have been met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2015).  The notice requirement was met in this case by pre-adjudication letter sent to the Veteran in May 2011.

VA also has a duty to assist the Veteran with this claim by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when needed to assist in making a decision on the claim.  Here, to satisfy this additional obligation, the Veteran's VA treatment records and identified private treatment records have been obtained and associated with the electronic file for consideration.  In addition, the Veteran was afforded a VA audiological examination in August 2011 to determine the severity of his bilateral hearing loss.  The Board notes that the Veteran's medical treatment records from 1968 to 1994 from the Madigan Army Hospital were not available to review and VA issued A Formal Finding on the Unavailability of Medical Records.  Therefore, VA's duty to assist with respect to obtaining all relevant records, examinations, and opinions has been met.  38 C.F.R. § 3.159 (c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015). 

Merits of the Increased Rating Claim

The Veteran contends that a rating in excess of 10 percent is warranted for his service-connected bilateral hearing loss.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral hearing loss is currently evaluated under the provisions of 	
38 C.F.R. § 4.87, Diagnostic Code 6100.  The Ratings Schedule, under Diagnostic Code 6100, provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I though XI) for hearing impairment, established by a state licensed audiologist including a mandatory controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. 	
§ 4.85 (2015).  

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. 	 § 4.86.  38 C.F.R. § 4.85 (c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral. 	 38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b).

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In August 2011, the Veteran underwent a VA audiological examination.  His puretone thresholds, in decibels, were as follows:

Frequency (Hz)
500
1000
2000
3000
4000
Right
45
55
60
75
70
Left
40
50
60
65
65

Average puretone thresholds were 65 decibels in the right ear and 60 decibels in the left ear.  Speech recognition scores, performed with the Maryland CNC test, were 72 percent in the right ear and 76 percent in the left ear.  

Applying the examination results for the left ear to Table VI reflects that the Veteran had Level III hearing loss in his left ear The right ear satisfies the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 (a).  Under Table VIA, hearing acuity in the left ear is Level V.  A 10 percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row III with column V.  38 C.F.R. § 4.85 (2015).

The evidence does not support the assignment of a rating in excess of 10 percent for hearing loss.  Therefore, entitlement to an increased rating for the impairment associated with bilateral hearing loss is not warranted.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1) (2015).  The Veteran has not presented any evidence that his bilateral hearing loss results in a unique disability that is not addressed by the rating criteria.  The Veteran's bilateral hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 and Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's bilateral hearing loss is manifested by, at worst, Level III in the left ear and Level V in the right ear, hearing loss.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for hearing loss.  A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  

Under these facts, the Board finds that VA has considered this appeal under the facts of record and the evidence of record does not present a disability picture which warrants referral.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The criteria for a noncompensable rating for the Veteran's hearing loss more than reasonably describe his disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


Merits of the Service Connection Claim

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110; 1131, 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that his right eye disability, to include glaucoma is related to his military service, specifically his in-service traumatic injury to his right eye.  After reviewing the record on appeal, the Board concludes that entitlement to service connection for a right eye disability, to include glaucoma is warranted.

In this regard, the Veteran was diagnosed with glaucoma in his right eye; therefore, the "current disability" element of service connection is met.  The second element is also met at medical treatment records show that in September 1952, the Veteran was struck in the right eye with a tree limb and received lacerations to his right eye.  

In September 2011, the Veteran underwent a QTC examination.  The examiner determined that the Veteran had glaucoma in his right eye.  The objective factors noted are optic nerve cupping and restricted visual field.  Although the examiner initially provided a confusing and inconsistent negative opinion, she clarified her opinion in an addendum opinion.  In the addendum opinion, the examiner provided a positive opinion, finding that the Veteran's right eye disability, to include glaucoma is as likely as not due to the in-service right eye trauma.  She based her opinion on the medical records and indicated that traumatic glaucoma, such as the Veteran's, can occur immediately after eye injury or years later.

The Board finds that the Veteran's contentions and the competent and probative VA examiner's findings provide enough evidence to support a grant of the Veteran's claim.  In this regard, the Board considered the evidence of record, to include the Veteran's contentions and the QTC examiner's positive opinion.  The claim for service connection of service connection for a right eye disability, to include glaucoma is granted.

ORDER

A rating in excess of 10 percent for bilateral hearing loss is denied.

Service connection for a right eye disability, to include glaucoma is granted.



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


